Citation Nr: 0322985	
Decision Date: 09/06/03    Archive Date: 09/11/03

DOCKET NO.  96-52 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for chronic pyoderma 
with cervical adenopathy, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Washington, DC, Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran testified at a personal hearing on November 19, 
2002 before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing has been associated with the 
record on appeal.

In June 2003, the Board informed the veteran that it was 
undertaking additional development for the issue of an 
increased rating for chronic pyoderma of the scalp with 
cervical adenopathy.  Pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook additional development.  


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

As indicated, the Board undertook additional development of 
the veteran's claim.  Specifically, the veteran's VA 
treatment records from July 2001 to the present were 
obtained, and the veteran was provided a VA examination in 
August 2003.  

Since undertaking the additional development, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2) (which allowed the Board to undertake 
the action necessary for a proper appellate decision) 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The Court 
also invalidated 38 C.F.R. § 19.9(a)(2)(ii) (which allowed 
the Board to provide the notice required by 38 U.S.C. 
§ 5103(a) and § 3.159(b)(1) and provided the appellant not 
less than 30 days to respond to the notice), because it is 
contrary to 38 U.S.C. § 5103(b), which provides the claimant 
one year to submit evidence.  See Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F3d 1339 (Fed. Cir. 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have the new evidence initially considered by the 
RO.  No such waiver is of record in this case.  The result is 
that the RO must review the evidence developed by the Board 
and adjudicate the claim considering the newly obtained 
evidence, as well as evidence previously of record.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
evaluation in excess of 30 percent for 
chronic pyoderma with cervical adenopathy 
taking into consideration the evidence 
obtained by the Board (VA outpatient 
treatment records from July 2001 to April 
2003, and the report of the VA 
examination in August 2003).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC) and provided an 
appropriate period of time for response.  
Thereafter, the case should be returned 
to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


